Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: (1)Registration Statement (FormS-3 No.333-120189) and the related Prospectus of Cross Country Healthcare, Inc.; (2)Registration Statement (FormS-8 No.333-74862) pertaining to Cross Country Healthcare, Inc. Amended and Restated 1999 Stock Option Plan and Cross Country Healthcare, Inc. Amended and Restated Equity Participation Plan; and (3)Registration Statement (FormS-8 No.333-145484) pertaining to Cross Country Healthcare, Inc. 2007 Stock Incentive Plan of our reports dated March 12, 2012, with respect to the consolidated financial statements and schedule of Cross Country Healthcare, Inc., and the effectiveness of internal control over financial reporting of Cross Country Healthcare, Inc. included in this Annual Report (Form10-K) of Cross Country Healthcare, Inc. for the year ended December 31, 2011. /s/ERNST& YOUNG LLP Certified Public Accountants Boca Raton, Florida March12, 2012
